ON PETITION FOR REHEARING
A petition for rehearing has been filed herein by the Trustees of the University of Wyoming, who believe that this court in its original opinion was not sufficiently explicit, and therefore desire us to decide in clearer terms (1) whether a legacy claimant who traces his descent through a living parent is entitled to participate, and (2) whether, in the case of each legacy claimant, the facts stipulated satisfy the requirement *Page 180 
of the burden of proof that no intervening descendant in his line intercepts the inheritance. The second point is secondary and subsidiary, and, as is admitted, is immaterial if the first is answered in the affirmative. We answered the point in the affirmative in the original opinion, and we think clearly so, for after stating the contention of the Trustees to the effect that the money should be distributed per stirpes, we concluded that "the authorities cited leave no room for doubt that we must hold that the blood relatives, in so far as they come within the statute of descent and distribution, take under the will in question here per capita and not per stirpes." Counsel believe this holding to nullify our further holding that we must go to the statute to determine who are the "blood-relatives" of the testatrix. But we do not think so. The identical point has been before other courts, in cases cited in the original opinion, and in which the same conclusion was reached which was reached by us on account of the particular language of the testamentary provision involved therein. It must be forgotten that, after all, the intention of the testatrix, as expressed in the will, must govern. We cannot resort to the statute mentioned at all, if inconsistent with the will. When the testatrix provided that $100 should be paid to each of her blood relatives, she left in doubt as to what she meant by such "blood relatives." That being true, we held that we should resort to the statute, and limit the term to the descendants of brothers and sisters. In other words, the will must be read as stating: "To any of the living descendants of my brothers and sisters I give $100 each." There can, of course, be no question that a legacy claimant who traces his descent through a living parent, when such parent is a descendant of a brother or sister of testatrix, is himself such descendant of the testatrix. If there had been a doubt as to whether the testatrix intended to include *Page 181 
such claimant, we could then have gone to the statute of distribution, and have held that the distribution should be per stirpes. But the language of the testatrix in using the term "any" and "each" precluded such doubt, as was fully shown by numerous authorities cited in the original opinion, and there are no cases to the contrary under facts similar to those before us.
Though our own opinion has not persuaded counsel herein, a careful reading of the cases cited by us will, we think, have that result.
Were we free to conjecture as to what the intention of the testatrix actually was, we should not, as intimated in our original opinion, hesitate to hold that testatrix meant to bestow most of her bounty upon the "institutions of which she had been a living part." But the plain language of her testament leaves us no choice. We cannot ignore the unequivocal and substantially unanimous holdings of the many courts. We therefore again answer the first point above mentioned in the affirmative, and the peition for rehearing herein is denied.
Rehearing denied.
KIMBALL, Ch. J., and RINER, J., concur.